           Case 1:18-cv-00090-JPO Document 85 Filed 03/31/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  STASON SUTTON,
                                                            Docket No. 1:18-cv-00090 (JPO)
                            Plaintiff,
                                                            OFFER OF JUDGMENT OF
                     -against-                              626 EMMUT PROPERTIES, LTD.
                                                            AND
 626 EMMUT PROPERTIES, LTD. AND 10TH                        10TH AVENUE GROUP, INC.
 AVENUE GROUP, INC.                                         PURSUANT TO FRCP 68

                             Defendants.



    Defendants 626 EMMUT PROPERTIES, LTD. (“Landlord”) and 10TH AVENUE GROUP,

INC. (“Tenant”) (collectively the “Defendants”), by their attorneys DL PARTNERS, attorneys

for Landlord, and Arshack, Hajek and Lehrman, PLLC, attorneys for Tenant, in accordance with

Federal Rule of Civil Procedure 68, hereby offer to allow judgment to be taken against the

Defendants, as full resolution of this case, as follows:

    1. Declaring that the restaurant known as 44 & 10 Hell’s Kitchen, located at 626 Tenth

         Avenue, New York, NY (the “Subject Property”), was not in full compliance with the

         Americans with Disability Act, 42 U.S.2d 12181, et seq. (the “ADA”), when this case was

         commenced, but promptly made, without judicial intervention, readily achievable

         accommodations to allow access and use by persons with disability using wheelchairs and

         that at present there is no discrimination against such individuals within the meaning of the

         ADA.


    2.   Awarding the Plaintiff the sum of $9,500 for legal fees, expert fees and costs and

         disbursements, or alternatively, severing the issue of legal fees, expert fees and costs, to be

         determined by the Court on a fee application.



                                                    1
        Case 1:18-cv-00090-JPO Document 85 Filed 03/31/20 Page 2 of 2




   3. Dismissing without prejudice all non-federal claims raised in the complaint.


Dated: March 31, 2020
       New York, New York
                                           DL PARTNERS
                                           D’AGOSTINO, LEVINE, LANDESMAN,
                                           LEDERMAN, RIVERA & SAMPSON LLP


                                           By: ___/s/_____________________________
                                                  Bruce H. Lederman, Esq. (BL5758)
                                                  Eric R. Garcia, Esq. (EG1974)
                                                  Attorneys for the Defendant
                                                  626 EMMUT PROPERTIES, LTD
                                                  345 Seventh Avenue, 23rd Floor
                                                  New York, NY 10001
                                                  Tel: (212) 564-9800
                                                  Fax: (212) 564-9802
                                                  blederman@dlpartnerslaw.com
                                                  egarcia@dlpartnerslaw.com

                                           Arshack, Hajek and Lehrman, PLLC,


                                           By:_____/s/_______________________________
                                                 Michael B. Lehrman, Esq.
                                                 Attorneys for the Defendant
                                                 10TH AVENUE GROUP, INC.
                                                 1790 Broadway
                                                 Suite 710
                                                 New York, NY 10019
                                                 Tele 212 582-6500




                                               2
